Exhibit 10.15

 

ESCROW AGREEMENT

 

This Escrow Agreement (the “Agreement”), dated as of May 7, 2020 by and among
Loeb & Loeb LLP, as escrow agent (the “Escrow Agent”), Wealthbridge Acquisition
Limited, a British Virgin Islands company (the “Purchaser”) and the Shareholders
(each a “Shareholder” and collectively the “Shareholders”) of Scienjoy Inc. (the
“Company”).

 

WHEREAS, the Purchaser, the Shareholders, and the Company entered into a Share
Exchange Agreement, dated October 28, 2019 (the “Share Exchange Agreement”),
providing for, among other things, the Purchaser acquires 100% of the shares of
Company Common Stock from the Sellers in exchange for the Closing Payment Shares
in accordance with the terms set forth in the Share Exchange Agreement;

 

WHEREAS, pursuant to Section 11.4 of the Share Exchange Agreement, the Purchaser
is required to deposit Purchaser Ordinary Shares, representing 10% of the
aggregate amount of Closing Payment Shares (the “Escrow Shares”), which Escrow
Shares would otherwise be issuable to the Shareholders, with the Escrow Agent on
the date hereof in connection with the indemnification obligations of the
Shareholders as contemplated by the Share Exchange Agreement; and

 

WHEREAS, pursuant to Section 2.3 of the Share Exchange Agreement, the Company
and certain persons and entities entered into a Voting Agreement, dated May 7,
2020 (the “Voting Agreement”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.  Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Share Exchange
Agreement.

 

2.  Appointment and Acceptance of Escrow Agent. The Purchaser and the
Shareholders hereby appoint the Escrow Agent to act, and the Escrow Agent hereby
agrees to act, as escrow agent hereunder.

 

3.  Escrow Deposit. Concurrently with the execution of this Agreement, the
Purchaser shall deposit the Escrow Shares with the Escrow Agent. The Escrow
Shares will be deemed to be beneficially owned by the persons listed on Exhibit
A attached hereto and shall be voted in accordance with the instructions
provided by all of the Stockholders if the Stockholders provide conflicting
instructions, the Escrow Agent will not vote the Escrow Shares.

 

4.  Disbursement of Deposit.

 

a.  In the event that any Purchaser Indemnitee is entitled to indemnification
under the terms of Article XI of the Share Exchange Agreement, such Purchaser
Indemnitee (an “Indemnified Party”) shall give the Escrow Agent and the
Shareholders prompt notice of such claim (a “Claim”) against the Escrow Shares
in accordance with Section 15 of this Agreement. Such notice shall describe, in
reasonable detail, the Loss that has been or may be suffered by the Indemnified
Party. Unless the Escrow Agent receives a timely Objection Notice (as defined
below) from all of the Shareholders pursuant to Section 4, the Escrow Agent
shall disburse the amount of Escrow Shares specified in the Claim notice as
directed therein.

 



 

 

 

b.  In the event that the Escrow Agent receives an instruction letter signed by
the Purchaser and all of the Shareholders, the Escrow Agent shall promptly
distribute all or any portion of the Escrow Shares as directed by such
instruction letter.

 

c.  In the event that any portion of the Escrow Shares (not including any
amounts subject to an Objection Notice pursuant to Section 5 of this Agreement,
which amounts will remain in escrow pursuant to this Agreement until disbursed
in accordance with Section 5) remains in escrow with the Escrow Agent on the
date that is twelve (12) months after the Closing (the “Termination Date”), the
Escrow Agent shall, within five (5) Business Days following the receipt of an
instruction letter from the Shareholders at any time after the Termination Date
(the “Release Date”), release the remaining Escrow Shares to the Shareholders in
accordance with the applicable percentage of Escrow Shares for each Shareholder
indicated on Exhibit A.

 

5.  Dispute of Claim. The Shareholders shall have the right to dispute any Claim
against the Escrow Shares within the thirty (30) day period following the
Shareholders’ receipt of a copy of a Claim notice by delivering to the Escrow
Agent and the Purchaser Indemnitee written notice (an “Objection Notice”) that
the Shareholders disputes the matter(s) set forth in such Claim notice either
with respect to the validity or the amount of the Claim (or both). Such notice
shall include the basis, with reasonable specificity, of the objection. If an
Objection Notice is not received within such thirty (30) day period, the
Shareholders will be deemed to have waived their rights to object to the
disbursement of all or any portion of the Escrow Shares pursuant to such Claim.
Upon timely receipt of an Objection Notice, Escrow Agent shall take no action
with respect to the Claim, except upon receipt of joint written instructions
from all of the Shareholders and such Purchaser Indemnitee or by a final
non-appealable order of a court of competent jurisdiction (“Final Order”).
Escrow Agent shall promptly follow such instructions or Final Order upon receipt
thereof. Escrow Agent shall be entitled to receive an opinion of counsel (which
will be paid for by the Purchaser) that such Final Order is final and binding.
If the amount necessary to satisfy any disputed Claim, as ultimately determined
via joint written instructions or Final Order, is in excess of the Escrow
Shares, then Escrow Agent shall pay over the Escrow Shares pursuant to the joint
written instructions or Final Order, but shall in no way be responsible for any
such excess.

 

6.  Liability of Escrow Agent. Escrow Agent shall be liable only for its bad
faith or willful misconduct and not for any act done or omitted by it hereunder
in good faith. The parties hereto agree that Escrow Agent will not be called
upon to construe any contract or instrument. Escrow Agent is authorized to
comply with and obey laws, orders, judgments, decrees, and regulations of any
governmental authority, court, tribunal, or arbitrator; provided, however, that
Escrow Agent shall, to the extent practicable, give each of the other parties
hereto reasonable notice of its intention to comply with or obey any such law,
order, judgment, decree, or regulation and the opportunity to object to such
intention to comply or obey (for which Escrow Agent shall be entitled to
indemnification as provided in this Agreement); provided, further, that Escrow
Agent shall not be required to give any such notice if, in its reasonable
judgment, a delay in complying or obeying any such law, order, judgment, decree,
or regulation would prejudice any rights of Escrow Agent or subject it to any
liability. If Escrow Agent complies with or obeys any such law, order, judgment,
decree, or regulation, Escrow Agent shall not be liable to any of the parties
hereto or to any other person even if such law, order, judgment, decree, or
regulation is subsequently reversed, modified, annulled, set aside, vacated,
found to have been entered without jurisdiction, or found to be in violation of
or beyond the scope of a constitution or a law.

 



2

 

 

7.  Actions Protected. Escrow Agent may rely, and shall be protected in acting
or refraining from acting, upon any written notice, waiver, consent,
certificate, receipt, authorization, power of attorney, instruction, request or
other paper or document (each a “Notice”), furnished to it hereunder and
believed by it to be genuine. If Escrow Agent receives a Notice under which some
action is to be taken by it, it shall not be required to act thereon until it
has had an opportunity, if it so desires and in its sole discretion, to
investigate the authenticity of such Notice.

 

8.  Legal Counsel. Escrow Agent may consult with and obtain advice from legal
counsel of its own choice in the event of any question as to the provisions
hereof or its duties hereunder and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel. The Shareholders acknowledge
that Loeb & Loeb LLP acts as counsel to the Purchaser and may continue to serve
in that capacity, and neither anything contained herein, the execution or
delivery hereof by Escrow Agent, nor the performance by Escrow Agent of its
duties hereunder shall in any way affect or require termination of such
relationship and the Shareholders hereby waive any conflict or potential
conflict resulting from such representation. Escrow Agent shall be fully
protected in acting in good faith, including without limitation acting in
accordance with the opinion and instructions of legal counsel, including
attorneys at Loeb & Loeb LLP.

 

9.  No Other Duties. Escrow Agent shall have no duties arising from this
Agreement except those expressly set forth herein, and it shall not be bound by
any notice of claim or demand with respect thereto, or any waiver, modification,
amendment, termination, cancellation revision or rescission of this Agreement,
unless received by it in writing in conformity with the provisions hereof, and,
if Escrow Agent's duties hereunder are affected, unless it shall have given its
prior written consent thereto. Escrow Agent shall not be bound by any assignment
by the Purchaser or by the Shareholders of any rights hereunder unless Escrow
Agent shall have received written notice thereof from the assignor.

 

10.  Compensation of Escrow Agent; Indemnification. Except as specifically set
forth herein, Escrow Agent shall receive no compensation for its services under
this Agreement. Notwithstanding the foregoing, the Purchaser and the
Shareholders, jointly and severally, agree to indemnify Escrow Agent for, and to
hold it harmless against, any loss, liability, damage or expense incurred by
Escrow Agent arising out of, or in connection with, this Agreement, any
litigation arising in connection with this Agreement or any transaction related
in any way hereto, including but not limited to attorneys' fees and other costs
and expenses of defending itself against any claim of liability, except for
liability or expense resulting from the bad faith, willful misconduct or gross
negligence of Escrow Agent.

 

11.  Payment of Expenses. The Purchaser shall be responsible for the reasonable
out-of-pocket expenses of Escrow Agent incurred by it in connection with its
acting as escrow agent hereunder.

 

12.  Termination. Escrow Agent's responsibilities and liabilities hereunder,
except as a result of its own bad faith, willful misconduct or gross negligence,
will terminate upon distribution of all Escrow Shares held by Escrow Agent in
accordance with the provisions of this Agreement.

 

13.  Successor Escrow Agents. Escrow Agent has the right to, and may, at any
time, resign and be discharged from its duties hereunder by giving notice in
writing of such resignation, specifying a date (no earlier than ten (10)
business days after the giving of such notice) when such resignation shall take
effect. If the other parties hereto do not appoint a substitute escrow agent
prior to the effective date of Escrow Agent's resignation, Escrow Agent shall
appoint a successor escrow agent, or, if Escrow Agent is unable to make such an
appointment, may deposit the Escrow Shares with a court of appropriate
jurisdiction, and thereupon Escrow Agent shall be fully relieved and discharged
of any further duties hereunder.

 



3

 

 

14.  Amendment. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each party hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective.

 

15.  Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when (a) delivered in person, (b) transmitted by
facsimile or e-mail or (c) mailed by first class, overnight or certified mail,
return receipt requested, postage prepaid, addressed to the parties at the
following addresses or to such other address as a party shall hereafter specify
by notice to the other parties:

 

If to the Purchaser, to:

 

Unit B, 17/F Success Commercial Building

245-251 Hennessy Road

Wanchai, Hong Kong

Attn: Yongsheng Liu

Tel: (86) 186-0217-2929

 

With a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

Email: gcaruso@loeb.com

Fax: (212) 407-4866

 

If to the Shareholders:

 

If to Lavacano:

#1101, Unit 1, Building 6

No. 2, Xibahe Dongli

Chaoyang District

Beijing, P.R. China

Attn: Xiaowu He

xiaowu.he@scienjoy.com

 

If to WBY:

#23E, Building D

Rongzunbao International Club

No.8, Kehui Road, Chaoyang District

Attn: Bo Wan

bo.wan@scienjoy.com

 



4

 

 

If to Escrow Agent:

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

Email: gcaruso@loeb.com

Fax: (212) 407-4866

 

All such notices and communications shall be deemed to be effective and to have
been delivered on (i) the date of delivery thereof if delivered in person, (ii)
one day after a facsimile or e-mail is sent, provided that an appropriate
electronic confirmation is received, (iii) 24 hours after being sent by
overnight courier, or (iv) on the third business day after the mailing thereof
to the last known address of the recipient, except that notice of change of
address shall be effective only upon receipt or upon refusal to accept delivery
thereof.

 

16.  Recovery of Attorneys' Fees and Court Costs. In the event of a dispute
concerning the disbursement or distribution of the Escrow Shares which dispute
is resolved by a court order, the prevailing party shall be entitled to recovery
of its reasonable attorneys' fees, court costs, and other related expenses
incident to such cause of action from the other party.

 

17.  Entire Agreement. This Agreement, together with the Share Exchange
Agreement and the Voting Agreement, as referenced herein, constitutes the entire
agreement among the parties and supersedes all prior agreements, understandings
and arrangements, oral or written, among the parties with respect to the subject
matter hereof. Any party hereto may, by an instrument in writing, waive
compliance by another party hereto with any term or provision of this Agreement
on the part of such other party hereto to be performed or complied with. The
waiver by any party hereto of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach.

 

18.  Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties and their respective heirs, successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to or
shall (a) confer on any person other than the parties, or their respective
successors or assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement, or (b) constitute the parties' partners or
participants in a joint venture. Escrow Agent shall not be obliged to recognize
any such succession or assignment until written evidence thereof shall have been
received by it.

 

19.  Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, in light of the tenor of this Agreement, and upon so agreeing, shall
incorporate such substitute provision in this Agreement. Any term or provision
of this Agreement which is invalid or unenforceable in any jurisdiction shall
not affect the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 



5

 

 

20.  Assignment. This Agreement shall not be assignable by any party without the
prior written consent of the other parties hereto.

 

21.  Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts of law principles thereof.

 

22.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument and any one of which may be introduced in
evidence or used for any other purpose without the production of its duplicate
counterparts.

 

23.  Headings. The headings of the foregoing paragraphs of this Agreement are
inserted herein for convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 



6

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 



  Escrow Agent:       LOEB & LOEB LLP       By: /s/ Giovanni Caruso   Name:
Giovanni Caruso   Its: Partner         Purchaser:         WEALTHBRIDGE
ACQUISITION LIMITED         By: /s/ Yongsheng Liu   Name: Yongsheng Liu   Title:
Chief Executive Officer         Shareholders:         WBY ENTERTAINMENT HOLDINGS
LTD.         By:  /s/ Bo Wan   Name: Bo Wan   Title: Director         LAVACANO
HOLDINGS LIMITED         By:  /s/ Xiaowu He   Name: Xiaowu He   Title: Director



 



7

 

 



EXHIBIT A

 

Shareholder  Percentage WBY Entertainment Holdings Ltd.  20%      Lavacano
Holdings Limited  80%

 

 

 

8



 

 